Case 2:20-cv-07159-SB Document 21-23 Filed 10/23/20 Page 1 of 5 Page ID #:378




                   EXHIBIT W
          Case 2:17-bk-19548-NB
               2:20-cv-07159-SB Document
                                Doc 509 21-23
                                         Filed 08/24/20
                                                Filed 10/23/20
                                                          Entered
                                                                Page
                                                                  08/24/20
                                                                     2 of 512:42:59
                                                                            Page ID #:379
                                                                                     Desc
                                  Main Document     Page 1 of 4

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: mpagay@pszjlaw.com



     Individual appearing without attorney
     Attorney for: Chapter 11 T'tee and Appellee

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:

                                                                             CASE NO.: 2:17-bk-19548-NB
LAYFIELD & BARRETT, APC,
                                                                             CHAPTER: 11
                                                                             ADVERSARY NO.:
                                                                             (if applicable)
                                                                             DATE NOTICE OF APPEAL FILED: 08/10/2020
                                                                             DATE NOTICE OF CROSS APPEAL FILED:
                                                             Debtor(s).      APPEAL DOCKET ENTRY NO.: 497




                                                            Plaintiff(s),
                                   vs.                                                    NOTICE OF TRANSCRIPT(S)
                                                                                         DESIGNATED FOR AN APPEAL




                                                        Defendant(s).

Notice is given to the court and other parties in interest that the following action was taken:

      I do not intend to designate any portion of the transcript(s).

      I requested a copy of the transcript(s).
      1. Hearing date (specify) 09/10/2019 and time (specify) 2:00 pm                                of transcript requested.
         Date (specify) 08/24/2020 transcript was requested.

      2. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case 2:17-bk-19548-NB
             2:20-cv-07159-SB Document
                              Doc 509 21-23
                                       Filed 08/24/20
                                              Filed 10/23/20
                                                        Entered
                                                              Page
                                                                08/24/20
                                                                   3 of 512:42:59
                                                                          Page ID #:380
                                                                                   Desc
                                Main Document     Page 2 of 4

      3. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      4. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      5. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.


      I intend to designate the following transcript(s) previously docketed:
      1. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      2. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      3. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      4. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      5. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)




Date: 08/24/2020                                                                  Pachulski Stang Ziehl & Jones LLP
                                                                                  Printed name of law firm

                                                                                  /s/ Malhar S. Pagay
                                                                                  _____________________________________________
                                                                                  Signature
                                                                                  Malhar S. Pagay
                                                                                  _____________________________________________
                                                                                  Printed name
                                                                                  Richard M. Pachulski, Chapter 11 Trustee & Appellee
                                                                                  _____________________________________________
                                                                                  Attorney for (specify)


 Instructions
 This Notice cannot be used to order a transcript. To order a transcript, use the court approved Transcript Order Form on
 the court’s website at www.cacb.uscourts.gov/transcripts.

 This Notice must be served on opposing counsel and filed with the court within 14 days of the filing of the Notice of Appeal.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case 2:17-bk-19548-NB
             2:20-cv-07159-SB Document
                              Doc 509 21-23
                                       Filed 08/24/20
                                              Filed 10/23/20
                                                        Entered
                                                              Page
                                                                08/24/20
                                                                   4 of 512:42:59
                                                                          Page ID #:381
                                                                                   Desc
                                Main Document     Page 3 of 4

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
             10100 Santa Monica Blvd., Suite 1300, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF TRANSCRIPT(S) DESIGNATED FOR AN
APPEAL will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
    8/24/20 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                        X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 8/24/20        , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

        Philip James Layfield
        c/o Maximum Legal Holdings, LLC
        8 The Green, Suite 6426
        Dover, DE 19901


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 8/24/20          , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
            By Email:
            Philip James Layfield
            Email: phil@maximum.global



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  August 24, 2020               Nancy H. Brown                                                      /s/ Nancy H. Brown
 Date                          Printed Name                                                      Signature

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case 2:17-bk-19548-NB
             2:20-cv-07159-SB Document
                              Doc 509 21-23
                                       Filed 08/24/20
                                              Filed 10/23/20
                                                        Entered
                                                              Page
                                                                08/24/20
                                                                   5 of 512:42:59
                                                                          Page ID #:382
                                                                                   Desc
                                Main Document     Page 4 of 4
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Mailing Information for Case 2:17-bk-19548-NB


       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
       Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Paul M Brent snb300@aol.com
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
       Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
       Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com
        ;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
       Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com;sridgill@law-mh.com;lawclerk1@law-mh.com;lfreidenberg@law-
        mh.com;mbral@law-mh.com;egarcia@law-mh.com;clopez@law-mh.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Michael S Kogan mkogan@koganlawfirm.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
       Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, asifuentes@mcglinchey.com;khan@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:324115.2 51414/001
